Title: From Alexander Hamilton to Angelica Church, [2 October 1791]
From: Hamilton, Alexander
To: Church, Angelica



[Philadelphia, October 2, 1791]

Betsey according to your hint cries “Atlantic” and defies any thing that either of us can say or do. She consents to every thing, except that I should love you as well as herself and this you are too reasonable to expect.
But I do not know how far I shall avail myself of her generosity if you do not mend your manners. You hurt my republican nerves by your intimacy with “amiable” Princes. I cannot endure that you should be giving such folks dinners, while I at the distance of 3000 miles can only console myself by thinking of you.
But I pray you dont let your Vanity make you forget that such folks are but men and that it is very possible that they may not be half as worthy of the good will of a fine woman as a parliament man or a Secretary of the Treasury.
You are not however to conclude from what I have said that I am in a violent fit of dudgeon with you. If it will give you pleasure, assure yourself that you are as much in my good graces as ever and that you must be a very naughty girl indeed before you can lose the place you have in my affection. I earnestly join Betsey in the favourite wish that we may meet again—And heaven permitting, it shall be so.
Adieu very dear sister in law

A Hamilton
October 2d. 91

